Exhibit 10.34

 

DSP GROUP, INC.

 

AMENDED AND RESTATED 2012 EQUITY INCENTIVE PLAN

 

1.     Purposes of the Plan. The purposes of this Plan are to attract and retain
the best available personnel, to provide additional incentives to Employees,
Directors and Consultants and to promote the success of the Company’s business.

 

2.     Definitions. The following definitions shall apply as used herein and in
the individual Award Agreements except as defined otherwise in an individual
Award Agreement. In the event a term is separately defined in an individual
Award Agreement, such definition shall supersede the definition contained in
this Section 2.

 

(a)     “Administrator” means the Board or any of the Committees appointed to
administer the Plan.

 

(b)     “Affiliate” and “Associate” shall have the respective meanings ascribed
to such terms in Rule 12b-2 promulgated under the Exchange Act.

 

(c)     “Applicable Laws” means the legal requirements relating to the Plan and
the Awards, including under applicable provisions of federal securities laws,
state corporate and securities laws, the Code, the rules of any applicable stock
exchange or national market system, and the rules of any non-U.S. jurisdiction
applicable to Awards granted to residents therein.

 

(d)     “Assumed” means that pursuant to a Corporate Transaction either (i) the
Award is expressly affirmed by the Company or (ii) the contractual obligations
represented by the Award are expressly assumed (and not simply by operation of
law) by the successor entity or its Parent in connection with the Corporate
Transaction with appropriate adjustments to the number and type of securities of
the successor entity or its Parent subject to the Award and the exercise or
purchase price thereof which at least preserves the compensation element of the
Award existing at the time of the Corporate Transaction as determined in
accordance with the instruments evidencing the agreement to assume the Award.

 

(e)     “Award” means the grant of an Option, SAR, Dividend Equivalent Right,
Restricted Stock, Restricted Stock Unit or other right or benefit under the
Plan.

 

(f)     “Award Agreement” means the written agreement evidencing the grant of an
Award executed by the Company and the Grantee, including any amendments thereto.

 

(g)     “Board” means the Board of Directors of the Company.

 

(h)     “Cause” means willful misconduct by the Grantee or willful failure by
the Grantee to perform his or her responsibilities to the Company or a Related
Entity (including, without limitation, breach by the Grantee of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Grantee and the Company or a Related Entity), as
determined by the Company, which determination shall be conclusive. The Grantee
shall be considered to have been discharged for Cause if the Company determines,
within 30 days after the Grantee’s resignation, that discharge for Cause was
warranted.

 

1

--------------------------------------------------------------------------------

 

 

(i)     “Change in Control” means a change in ownership or control of the
Company effected through either of the following transactions:

 

(i)     the direct or indirect acquisition by any person or related group of
persons (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such stockholders accept, or

 

(ii)    a change in the composition of the Board over a period of twelve (12)
months or less such that one-third (1/3) of the Board members (rounded up to the
next whole number) ceases, by reason of one or more contested elections for
Board membership, to be comprised of individuals who are Continuing Directors.

 

(j)      “Code” means the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

 

(k)     “Committee” means any committee composed of members of the Board
appointed by the Board to administer the Plan.

 

(l)      “Common Stock” means the common stock of the Company.

 

(m)    “Company” means DSP Group, Inc., a Delaware corporation, or any successor
entity that adopts the Plan in connection with a Corporate Transaction.

 

(n)     “Consultant” means any person (other than an Employee or a Director,
solely with respect to rendering services in such person’s capacity as a
Director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.

 

(o)     “Continuing Directors” means members of the Board who either (i) have
been Board members continuously for a period of at least twelve (12) months or
(ii) have been Board members for less than twelve (12) months and were elected
or nominated for election as Board members by at least a majority of the Board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.

 

(p)     “Continuous Service” means that the provision of services to the Company
or a Related Entity in any capacity of Employee, Director or Consultant is not
interrupted or terminated. In jurisdictions requiring notice in advance of an
effective termination as an Employee, Director or Consultant, Continuous Service
shall be deemed terminated upon the actual cessation of providing services to
the Company or a Related Entity notwithstanding any required notice period that
must be fulfilled before a termination as an Employee, Director or Consultant
can be effective under Applicable Laws. A Grantee’s Continuous Service shall be
deemed to have terminated either upon an actual termination of Continuous
Service or upon the entity for which the Grantee provides services ceasing to be
a Related Entity. Continuous Service shall not be considered interrupted in the
case of (i) any approved leave of absence, (ii) transfers among the Company, any
Related Entity, or any successor, in any capacity of Employee, Director or
Consultant, or (iii) any change in status as long as the individual remains in
the service of the Company or a Related Entity in any capacity of Employee,
Director or Consultant (except as otherwise provided in the Award Agreement).
Notwithstanding the foregoing, except as otherwise determined by the
Administrator, in the event of any spin-off of a Related Entity, service as an
Employee, Director or Consultant for such Related Entity following such spin-off
shall be deemed to be Continuous Service for purposes of the Plan and any Award
under the Plan. An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave. For purposes of each Incentive
Stock Option granted under the Plan, if such leave exceeds three (3) months, and
reemployment upon expiration of such leave is not guaranteed by statute or
contract, then the Incentive Stock Option shall be treated as a Non-Qualified
Stock Option on the day three (3) months and one (1) day following the
expiration of such three (3) month period.

 

 
2

--------------------------------------------------------------------------------

 

  

(q)     “Corporate Transaction” means any of the following transactions,
provided, however, that the Administrator shall determine under parts (iv) and
(v) whether multiple transactions are related, and its determination shall be
final, binding and conclusive:

 

(i)     a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;

 

(ii)    the sale, transfer or other disposition of all or substantially all of
the assets of the Company;

 

(iii)   the complete liquidation or dissolution of the Company;

 

(iv)   any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger; or

 

(v)    acquisition in a single or series of related transactions by any person
or related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities.

 

 
3

--------------------------------------------------------------------------------

 

  

(r)     “Covered Employee” means an Employee who is a “covered employee” under
Section 162(m)(3) of the Code.

 

(s)     “Director” means a member of the Board or the board of directors of any
Related Entity.

 

(t)     “Disability” means as defined under the long-term disability policy of
the Company or the Related Entity to which the Grantee provides services
regardless of whether the Grantee is covered by such policy. If the Company or
the Related Entity to which the Grantee provides service does not have a
long-term disability plan in place, “Disability” means that a Grantee is unable
to carry out the responsibilities and functions of the position held by the
Grantee by reason of any medically determinable physical or mental impairment
for a period of not less than ninety (90) consecutive days. A Grantee will not
be considered to have incurred a Disability unless he or she furnishes proof of
such impairment sufficient to satisfy the Administrator in its discretion.

 

(u)     “Dividend Equivalent Right” means a right entitling the Grantee to
compensation measured by dividends paid with respect to Common Stock.

 

(v)     “Employee” means any person, including an Officer or Director, who is in
the employ of the Company or any Related Entity, subject to the control and
direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance. The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.

 

(w)     “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

(x)     “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i)     If the Common Stock is listed on one or more established stock exchanges
or national market systems, including without limitation The NASDAQ Global
Select Market, The NASDAQ Global Market or The NASDAQ Capital Market of The
NASDAQ Stock Market LLC, its Fair Market Value shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on the
principal exchange or system on which the Common Stock is listed (as determined
by the Administrator) on the date of determination (or, if no closing sales
price or closing bid was reported on that date, as applicable, on the last
trading date such closing sales price or closing bid was reported), as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable;

 

(ii)    If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, its
Fair Market Value shall be the closing sales price for such stock as quoted on
such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

 

 
4

--------------------------------------------------------------------------------

 

  

(iii)   In the absence of an established market for the Common Stock of the type
described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith and in a manner consistent with
Applicable Laws.

 

(y)     “Grantee” means an Employee, Director or Consultant who receives an
Award under the Plan.

 

(z)     “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

 

(aa)   “Non-Qualified Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.

 

(bb)   “Officer” means a person who is an officer of the Company or a Related
Entity within the meaning of Section 16 of the Exchange Act.

 

(cc)   “Option” means an option to purchase Shares pursuant to an Award
Agreement granted under the Plan.

 

(dd)   “Parent” means a “parent corporation”, whether now or hereafter existing,
as defined in Section 424(e) of the Code.

 

(ee)   “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.

 

(ff)     “Plan” means this 2012 Equity Incentive Plan.

 

(gg)   “Related Entity” means any Parent or Subsidiary of the Company.

 

(hh)   “Replaced” means that pursuant to a Corporate Transaction the Award is
replaced with a comparable stock award or a cash incentive program of the
Company, the successor entity (if applicable) or Parent of either of them which
preserves the compensation element of such Award existing at the time of the
Corporate Transaction and provides for subsequent payout in accordance with the
same (or a more favorable) vesting schedule applicable to such Award. The
determination of Award comparability shall be made by the Administrator and its
determination shall be final, binding and conclusive.

 

(ii)     “Restricted Stock” means Shares issued under the Plan to the Grantee
for such consideration, if any, and subject to such restrictions on transfer,
rights of first refusal, repurchase provisions, forfeiture provisions, and other
terms and conditions as established by the Administrator.

 

(jj)     “Restricted Stock Units” means an Award which may be earned in whole or
in part upon the passage of time or the attainment of performance criteria
established by the Administrator and which may be settled for cash, Shares or
other securities or a combination of cash, Shares or other securities as
established by the Administrator.

 

 
5

--------------------------------------------------------------------------------

 

  

(kk)   “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.

 

(ll)     “SAR” means a stock appreciation right entitling the Grantee to Shares
or cash compensation, as established by the Administrator, measured by
appreciation in the value of Common Stock.

 

(mm) “Share” means a share of the Common Stock.

 

(nn)   “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3.     Stock Subject to the Plan.

 

(a)     Subject to the provisions of Section 10, below, the maximum aggregate
number of Shares which may be issued pursuant to all Awards is 1,450,000 Shares;
provided, however, that the maximum aggregate number of Shares that may be
issued pursuant to Incentive Stock Options is 375,000 Shares. The Shares to be
issued pursuant to Awards may be authorized, but unissued, or reacquired Common
Stock.

 

(b)     Any Shares covered by an Award (or portion of an Award) which is
forfeited, canceled or expires (whether voluntarily or involuntarily) shall be
deemed not to have been issued for purposes of determining the maximum aggregate
number of Shares which may be issued under the Plan. Shares that actually have
been issued under the Plan pursuant to an Award shall not be returned to the
Plan and shall not become available for future issuance under the Plan, except
that if unvested Shares are forfeited, or repurchased by the Company at the
lower of their original purchase price or their Fair Market Value at the time of
repurchase, such Shares shall become available for future grant under the Plan.
Notwithstanding anything to the contrary contained herein: (i) Shares tendered
or withheld in payment of an Option exercise price shall not be returned to the
Plan and shall not become available for future issuance under the Plan; (ii)
Shares withheld by the Company to satisfy any tax withholding obligation shall
not be returned to the Plan and shall not become available for future issuance
under the Plan; and (iii) all Shares covered by the portion of an SAR that is
exercised (whether or not Shares are actually issued to the Grantee upon
exercise of the SAR) shall be considered issued pursuant to the Plan.

 

4.     Administration of the Plan.

 

(a)     Plan Administrator.

 

(i)     Administration with Respect to Directors and Officers. With respect to
grants of Awards to Directors or Employees who are also Officers or Directors of
the Company, the Plan shall be administered by (A) the Board or (B) a Committee
designated by the Board, which Committee shall be constituted in such a manner
as to satisfy the Applicable Laws and to permit such grants and related
transactions under the Plan to be exempt from Section 16(b) of the Exchange Act
in accordance with Rule 16b-3. Once appointed, such Committee shall continue to
serve in its designated capacity until otherwise directed by the Board.

 

 
6

--------------------------------------------------------------------------------

 

  

(ii)    Administration With Respect to Consultants and Other Employees. With
respect to grants of Awards to Employees or Consultants who are neither
Directors nor Officers of the Company, the Plan shall be administered by (A) the
Board or (B) a Committee designated by the Board, which Committee shall be
constituted in such a manner as to satisfy the Applicable Laws. Once appointed,
such Committee shall continue to serve in its designated capacity until
otherwise directed by the Board. The Board may authorize one or more Officers to
grant such Awards and may limit such authority as the Board determines from time
to time.

 

(iii)   Administration With Respect to Covered Employees. Notwithstanding the
foregoing, grants of Awards to any Covered Employee intended to qualify as
Performance-Based Compensation shall be made only by a Committee (or
subcommittee of a Committee) which is comprised solely of two or more Directors
eligible to serve on a committee making Awards qualifying as Performance-Based
Compensation. In the case of such Awards granted to Covered Employees,
references to the “Administrator” or to a “Committee” shall be deemed to be
references to such Committee or subcommittee.

 

(iv)   Administration Errors. In the event an Award is granted in a manner
inconsistent with the provisions of this subsection (a), such Award shall be
presumptively valid as of its grant date to the extent permitted by the
Applicable Laws.

 

(b)     Powers of the Administrator. Subject to Applicable Laws and the
provisions of the Plan (including any other powers given to the Administrator
hereunder), and except as otherwise provided by the Board, the Administrator
shall have the authority, in its discretion:

 

(i)     to select the Employees, Directors and Consultants to whom Awards may be
granted from time to time hereunder;

 

(ii)    to determine whether and to what extent Awards are granted hereunder;

 

(iii)   to determine the number of Shares or the amount of other consideration
to be covered by each Award granted hereunder;

 

(iv)   to approve forms of Award Agreements for use under the Plan;

 

(v)    to determine the terms and conditions of any Award granted hereunder;

 

(vi)   to amend the terms of any outstanding Award granted under the Plan,
provided that any amendment that would adversely affect the Grantee’s rights
under an outstanding Award shall not be made without the Grantee’s written
consent, provided, however, that an amendment or modification that may cause an
Incentive Stock Option to become a Non-Qualified Stock Option shall not be
treated as adversely affecting the rights of the Grantee. Notwithstanding the
foregoing, canceling an Option or SAR in exchange for another Option, SAR,
Restricted Stock, or other Award or for cash with an exercise price, purchase
price or base appreciation amount (as applicable) that is equal to or greater
than the exercise price or base appreciation amount (as applicable) of the
original Option or SAR shall not be subject to stockholder approval;

 

 
7

--------------------------------------------------------------------------------

 

  

(vii)   to construe and interpret the terms of the Plan and Awards, including
without limitation, any notice of award or Award Agreement, granted pursuant to
the Plan;

 

(viii)  to grant Awards to Employees, Directors and Consultants employed outside
the United States on such terms and conditions different from those specified in
the Plan as may, in the judgment of the Administrator, be necessary or desirable
to further the purpose of the Plan, and to set forth such terms and conditions
in Award Agreements, and to adopt related sub-plans under the Plan; and

 

(ix)   to take such other action, not inconsistent with the terms of the Plan,
as the Administrator deems appropriate.

 

The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator;
provided that the Administrator may not exercise any right or power reserved to
the Board. Any decision made, or action taken, by the Administrator or in
connection with the administration of this Plan shall be final, conclusive and
binding on all persons having an interest in the Plan.

 

(c)     Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or as Officers or Employees of the Company
or a Related Entity, members of the Board and any Officers or Employees of the
Company or a Related Entity to whom authority to act for the Board, the
Administrator or the Company is delegated shall be defended and indemnified by
the Company to the extent permitted by law on an after-tax basis against all
reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any claim, investigation, action,
suit or proceeding, or in connection with any appeal therein, to which they or
any of them may be a party by reason of any action taken or failure to act under
or in connection with the Plan, or any Award granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by the Company) or paid by them in satisfaction of a judgment in any such claim,
investigation, action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such claim, investigation, action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct; provided, however, that within thirty (30) days after
the institution of such claim, investigation, action, suit or proceeding, such
person shall offer to the Company, in writing, the opportunity at the Company’s
expense to defend the same.

 

5.     Eligibility. Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants. Incentive Stock Options may be granted
only to Employees of the Company or a Parent or a Subsidiary of the Company. An
Employee, Director or Consultant who has been granted an Award may, if otherwise
eligible, be granted additional Awards. Awards may be granted to such Employees,
Directors or Consultants who are residing in non-U.S. jurisdictions as the
Administrator may determine from time to time.

 

 
8

--------------------------------------------------------------------------------

 

  

6.     Terms and Conditions of Awards.

 

(a)     Types of Awards. The Administrator is authorized under the Plan to award
any type of arrangement to an Employee, Director or Consultant that is not
inconsistent with the provisions of the Plan and that by its terms involves or
might involve the issuance of (i) Shares, (ii) cash or (iii) an Option, a SAR,
or similar right with a fixed or variable price related to the Fair Market Value
of the Shares and with an exercise or conversion privilege related to the
passage of time, the occurrence of one or more events, or the satisfaction of
performance criteria or other conditions. Such awards include, without
limitation, Options, SARs, sales or bonuses of Restricted Stock, Restricted
Stock Units or Dividend Equivalent Rights, and an Award may consist of one such
security or benefit, or two (2) or more of them in any combination or
alternative.

 

(b)     Designation of Award. Each Award shall be designated in the Award
Agreement. In the case of an Option, the Option shall be designated as either an
Incentive Stock Option or a Non-Qualified Stock Option. However, notwithstanding
such designation, an Option will qualify as an Incentive Stock Option under the
Code only to the extent the $100,000 limitation of Section 422(d) of the Code is
not exceeded. The $100,000 limitation of Section 422(d) of the Code is
calculated based on the aggregate Fair Market Value of the Shares subject to
Options designated as Incentive Stock Options which become exercisable for the
first time by a Grantee during any calendar year (under all plans of the Company
or any Parent or Subsidiary of the Company). For purposes of this calculation,
Incentive Stock Options shall be taken into account in the order in which they
were granted, and the Fair Market Value of the Shares shall be determined as of
the grant date of the relevant Option. In the event that the Code or the
regulations promulgated thereunder are amended after the date the Plan becomes
effective to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to Incentive Stock Options, then such different limit
will be automatically incorporated herein and will apply to any Options granted
after the effective date of such amendment.

 

(c)     Conditions of Award. Subject to the terms of the Plan, the Administrator
shall determine the provisions, terms, and conditions of each Award including,
but not limited to, the Award vesting schedule, repurchase provisions, rights of
first refusal, forfeiture provisions, form of payment (cash, Shares, or other
consideration) upon settlement of the Award, payment contingencies, and
satisfaction of any performance criteria. The performance criteria established
by the Administrator may be based on any one of, or combination of, the
following: (i) sales and net sales, (ii) appreciation in and/or maintenance of
the price of the Shares or any other publicly-traded securities of the Company,
(iii) expense levels, (iv) sales or licenses of the Company’s assets, including
its intellectual property, whether in a particular jurisdiction or territory or
globally, or through partnering transactions, (v) implementation, completion or
attainment of measurable objectives with respect to research, development,
manufacturing, commercialization, products or projects, production volume
levels, acquisitions and divestitures and recruiting and maintaining personnel,
(vi) financing and other capital raising transactions (including sales of the
Company’s equity or debt securities, factoring transactions), (vii) revenue
growth or product revenue growth, (viii) profits (including gross profits,
operating profits, net operating profits, controllable profits and profit
margins), (ix) financial ratios, including those measuring liquidity, activity,
profitability or leverage, (x) cost of capital or assets under management, (xi)
net operating income (before or after taxes) or operating income (before or
after taxes), (xii) earnings (including earnings before taxes, earnings before
interest and taxes, earnings before interest, taxes and depreciation, earnings
before interest, taxes and amortization or earnings before interest, taxes,
depreciation and amortization), (xiii) revenue, (xiv) strategic partnerships or
transactions (including in-licensing and out-licensing of intellectual property
and establishing relationships with commercial entities with respect to the
marketing, distribution and sale of the Company’s products (including with group
purchasing organizations, distributors and other vendors)), (xv) co-development,
co-marketing, profit sharing, joint venture or other similar arrangements, (xvi)
pre- or after-tax income (before or after allocation of corporate overhead and
bonus), (xvii) market share, (xviii) regulatory achievements (including
submitting or filing applications or other documents with regulatory authorities
or receiving approval of any such applications or other documents; passing
pre-approval inspections (whether of the Company or third parties)), (xix)
operating margins, gross margins or cash margins, (xx) earnings per share, (xxi)
comparisons with various stock market indices, (xxii) stockholder equity,
(xxiii) debt reduction, (xxiv) net income (before or after taxes), (xxv)
reductions in costs, (xxvi) year-end cash, (xxvii) return on equity, (xxviii)
operating cash flow or cash flow per share (before or after dividends) and cash
flow or cash flow per share (before or after dividends), (xxix) working capital
levels, including cash, inventory and accounts receivable, (xxx) total
shareholder return, (xxxi) return on capital (including return on total capital
or return on invested capital), (xxxii) research and development achievements,
(xxxiii) return on assets or net assets, (xxxiv) cash flow return on investment,
(xxxv) operating efficiencies, (xxxvi) economic value-added models or equivalent
metrics, (xxxvii) success in recruitment of financial advisors, (xxxviii)
customer growth, (xxxix) employee or customer satisfaction (including objective
customer indicators), (xxxx) productivity, (xxxxi) supplier awards from
significant customers, (xxxxii) credit rating, (xxxxiii) contract awards or
backlog, (xxxxix) bookings or orders, (xxxxv) budget comparisons, and (xxxxvi)
improvements in capital structure. The performance criteria may be applicable to
the Company, Related Entities and/or any individual business units of the
Company or any Related Entity. Partial achievement of the specified criteria may
result in a payment or vesting corresponding to the degree of achievement as
specified in the Award Agreement. In addition, the performance criteria shall be
calculated in accordance with generally accepted accounting principles, but
excluding the effect (whether positive or negative) of any change in accounting
standards and any extraordinary, unusual or nonrecurring item, as determined by
the Administrator, occurring after the establishment of the performance criteria
applicable to the Award intended to be Performance-Based Compensation. Each such
adjustment, if any, shall be made solely for the purpose of providing a
consistent basis from period to period for the calculation of performance
criteria in order to prevent the dilution or enlargement of the Grantee’s rights
with respect to an Award intended to be Performance-Based Compensation.

 

 
9

--------------------------------------------------------------------------------

 

  

(d)     Acquisitions and Other Transactions. The Administrator may issue Awards
under the Plan in settlement, assumption or substitution for, outstanding awards
or obligations to grant future awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase or other form of transaction.

 

(e)     Deferral of Award Payment. The Administrator may establish one or more
programs under the Plan to permit selected Grantees the opportunity to elect to
defer receipt of consideration upon exercise of an Award, satisfaction of
performance criteria, or other event that absent the election would entitle the
Grantee to payment or receipt of Shares or other consideration under an Award.
The Administrator may establish the election procedures, the timing of such
elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, Shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Administrator deems
advisable for the administration of any such deferral program.

 

(f)      Separate Programs. The Administrator may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Administrator from time to time.

 

(g)     Individual Limitations on Awards.

 

(i)     Individual Limit for Options and SARs. The maximum number of Shares with
respect to which Options and SARs may be granted to any Grantee in any calendar
year shall be 175,000 Shares. In connection with a Grantee’s commencement of
Continuous Service, a Grantee may be granted Options and SARs for up to an
additional 175,000 Shares which shall not count against the limit set forth in
the previous sentence. The foregoing limitations shall be adjusted
proportionately in connection with any change in the Company’s capitalization
pursuant to Section , below. To the extent required by Section 162(m) of the
Code or the regulations thereunder, in applying the foregoing limitations with
respect to a Grantee, if any Option or SAR is canceled, the canceled Option or
SAR shall continue to count against the maximum number of Shares with respect to
which Options and SARs may be granted to the Grantee. For this purpose, the
repricing of an Option (or in the case of a SAR, the base amount on which the
stock appreciation is calculated is reduced to reflect a reduction in the Fair
Market Value of the Common Stock) shall be treated as the cancellation of the
existing Option or SAR and the grant of a new Option or SAR.

 

(ii)    Individual Limit for Restricted Stock and Restricted Stock Units. For
awards of Restricted Stock and Restricted Stock Units that are intended to be
Performance-Based Compensation, the maximum number of Shares with respect to
which such Awards may be granted to any Grantee in any calendar year shall be
175,000. The foregoing limitation shall be adjusted proportionately in
connection with any change in the Company’s capitalization pursuant to Section ,
below.

 

(h)     Deferral. If the vesting or receipt of Shares under an Award is deferred
to a later date, any amount (whether denominated in Shares or cash) paid in
addition to the original number of Shares subject to such Award will not be
treated as an increase in the number of Shares subject to the Award if the
additional amount is based either on a reasonable rate of interest or on one or
more predetermined actual investments such that the amount payable by the
Company at the later date will be based on the actual rate of return of a
specific investment (including any decrease as well as any increase in the value
of an investment).

 

 
10

--------------------------------------------------------------------------------

 

  

(i)      Early Exercise. The Award Agreement may, but need not, include a
provision whereby the Grantee may elect at any time while an Employee, Director
or Consultant to exercise any part or all of the Award prior to full vesting of
the Award. Any unvested Shares received pursuant to such exercise may be subject
to a repurchase right in favor of the Company or a Related Entity or to any
other restriction the Administrator determines to be appropriate.

 

(j)      Term of Award. The term of each Award shall be no more than ten (10)
years from the date of grant thereof. However, in the case of an Incentive Stock
Option granted to a Grantee who, at the time the Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary of the Company, the term of the
Incentive Stock Option shall be five (5) years from the date of grant thereof or
such shorter term as may be provided in the Award Agreement. Notwithstanding the
foregoing, the specified term of any Award shall not include any period for
which the Grantee has elected to defer the receipt of the Shares or cash
issuable pursuant to the Award.

 

(k)     Transferability of Awards. Incentive Stock Options may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Grantee, only by the Grantee. Other Awards shall be
transferable (i) by will and by the laws of descent and distribution and
(ii) during the lifetime of the Grantee, to the extent and in the manner
authorized by the Administrator but only to the extent such transfers are made
to family members, to family trusts, to family controlled entities, to
charitable organizations, and pursuant to domestic relations orders or
agreements, in all cases without payment for such transfers to the Grantee.
Notwithstanding the foregoing, the Grantee may designate one or more
beneficiaries of the Grantee’s Award in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator.

 

(l)      Time of Granting Awards. The date of grant of an Award shall for all
purposes be the date on which the Administrator makes the determination to grant
such Award, or such other later date as is determined by the Administrator.

 

7.     Award Exercise or Purchase Price, Consideration and Taxes.

 

(a)     Exercise or Purchase Price. The exercise or purchase price, if any, for
an Award shall be as follows:

 

(i)     In the case of an Incentive Stock Option:

 

(A)     granted to an Employee who, at the time of the grant of such Incentive
Stock Option owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary of the
Company, the per Share exercise price shall be not less than one hundred ten
percent (110%) of the Fair Market Value per Share on the date of grant; or

 

(B)     granted to any Employee other than an Employee described in the
preceding paragraph, the per Share exercise price shall be not less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.

 

 
11

--------------------------------------------------------------------------------

 

  

(ii)    In the case of a Non-Qualified Stock Option, the per Share exercise
price shall be not less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant.

 

(iii)   In the case of Awards intended to qualify as Performance-Based
Compensation, the exercise or purchase price, if any, shall be not less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.

 

(iv)   In the case of SARs, the base appreciation amount shall not be less than
one hundred percent (100%) of the Fair Market Value per Share on the date of
grant.

 

(v)    In the case of other Awards, such price as is determined by the
Administrator.

 

(vi)   Notwithstanding the foregoing provisions of this Section , in the case of
an Award issued pursuant to Section , above, the exercise or purchase price for
the Award shall be determined in accordance with the provisions of the relevant
instrument evidencing the agreement to issue such Award.







(b)     Consideration. Subject to Applicable Laws, the consideration to be paid
for the Shares to be issued upon exercise or purchase of an Award including the
method of payment, shall be determined by the Administrator. In addition to any
other types of consideration the Administrator may determine, the Administrator
is authorized to accept as consideration for Shares issued under the Plan the
following, provided that the portion of the consideration equal to the par value
of the Shares must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law:

 

(i)     cash;

 

(ii)    check;

 

(iii)   surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
exercise price of the Shares as to which said Award shall be exercised;

 

(iv)   with respect to Options, payment through a broker-dealer sale and
remittance procedure pursuant to which the Grantee (A) shall provide written
instructions to a Company designated brokerage firm to effect the immediate sale
of some or all of the purchased Shares and remit to the Company sufficient funds
to cover the aggregate exercise price payable for the purchased Shares and (B)
shall provide written directives to the Company to deliver the certificates for
the purchased Shares directly to such brokerage firm in order to complete the
sale transaction;

 

(v)    with respect to Options, payment through a “net exercise” such that,
without the payment of any funds, the Grantee may exercise the Option and
receive the net number of Shares equal to (i) the number of Shares as to which
the Option is being exercised, multiplied by (ii) a fraction, the numerator of
which is the Fair Market Value per Share (on such date as is determined by the
Administrator) less the exercise price per Share, and the denominator of which
is such Fair Market Value per Share (the number of net Shares to be received
shall be rounded down to the nearest whole number of Shares); or

 

 
12

--------------------------------------------------------------------------------

 

  

(vi)   any combination of the foregoing methods of payment.

 

The Administrator may at any time or from time to time, by adoption of or by
amendment to the standard forms of Award Agreement described in
Section 4(b)(iv), or by other means, grant Awards which do not permit all of the
foregoing forms of consideration to be used in payment for the Shares or which
otherwise restrict one or more forms of consideration.

 

(c)     Taxes. No Shares shall be delivered under the Plan to any Grantee or
other person until such Grantee or other person has made arrangements acceptable
to the Administrator for the satisfaction of any non-U.S., federal, state, or
local income and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Shares. Upon exercise or
vesting of an Award the Company shall withhold or collect from the Grantee an
amount sufficient to satisfy such tax obligations, including, but not limited
to, by surrender of the whole number of Shares covered by the Award sufficient
to satisfy the minimum applicable tax withholding obligations incident to the
exercise or vesting of an Award (reduced to the lowest whole number of Shares if
such number of Shares withheld would result in withholding a fractional Share
with any remaining tax withholding settled in cash).

 

8.     Exercise of Award.

 

(a)     Procedure for Exercise; Rights as a Stockholder.

 

(i)     Any Award granted hereunder shall be exercisable at such times and under
such conditions as determined by the Administrator under the terms of the Plan
and specified in the Award Agreement.

 

(ii)     An Award shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the Award
by the person entitled to exercise the Award and full payment for the Shares
with respect to which the Award is exercised has been made, including, to the
extent selected, use of the broker-dealer sale and remittance procedure to pay
the purchase price as provided in Section 7(b)(iv).

 

(b)     Exercise of Award Following Termination of Continuous Service.

 

(i)     An Award may not be exercised after the termination date of such Award
set forth in the Award Agreement and may be exercised following the termination
of a Grantee’s Continuous Service only to the extent provided in the Award
Agreement.

 

(ii)    Where the Award Agreement permits a Grantee to exercise an Award
following the termination of the Grantee’s Continuous Service for a specified
period, the Award shall terminate to the extent not exercised on the last day of
the specified period or the last day of the original term of the Award,
whichever occurs first.

 

 
13

--------------------------------------------------------------------------------

 

  

(iii)   Any Award designated as an Incentive Stock Option to the extent not
exercised within the time permitted by law for the exercise of Incentive Stock
Options following the termination of a Grantee’s Continuous Service shall
convert automatically to a Non-Qualified Stock Option and thereafter shall be
exercisable as such to the extent exercisable by its terms for the period
specified in the Award Agreement.

 

9.     Conditions Upon Issuance of Shares.

 

(a)     If at any time the Administrator determines that the delivery of Shares
pursuant to the exercise, vesting or any other provision of an Award is or may
be unlawful under Applicable Laws, the vesting or right to exercise an Award or
to otherwise receive Shares pursuant to the terms of an Award shall be suspended
until the Administrator determines that such delivery is lawful and shall be
further subject to the approval of counsel for the Company with respect to such
compliance. The Company shall have no obligation to effect any registration or
qualification of the Shares under federal or state laws.

 

(b)     As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any Applicable
Laws.

 

10.   Adjustments Upon Changes in Capitalization. Subject to any required action
by the stockholders of the Company and Section 11 hereof, the number of Shares
covered by each outstanding Award, and the number of Shares which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan, the exercise or purchase price
of each such outstanding Award, the maximum number of Shares with respect to
which Awards may be granted to any Grantee in any calendar year, as well as any
other terms that the Administrator determines require adjustment shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
recapitalization, combination or reclassification of the Shares, or similar
transaction affecting the Shares, (ii) any other increase or decrease in the
number of issued Shares effected without receipt of consideration by the
Company, or (iii)  any other transaction with respect to Common Stock including
a corporate merger, consolidation, acquisition of property or stock, separation
(including a spin-off or other distribution of stock or property),
reorganization, liquidation (whether partial or complete) or any similar
transaction; provided, however that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.” In the event of any distribution of cash or other assets to
stockholders other than a normal cash dividend, the Administrator shall also
make such adjustments as provided in this Section 10 or substitute, exchange or
grant Awards to effect such adjustments (collectively “adjustments”). Any such
adjustments to outstanding Awards will be effected in a manner that precludes
the enlargement of rights and benefits under such Awards. In connection with the
foregoing adjustments, the Administrator may, in its discretion, prohibit the
exercise of Awards or other issuance of Shares, cash or other consideration
pursuant to Awards during certain periods of time. Except as the Administrator
determines, no issuance by the Company of shares of any class, or securities
convertible into shares of any class, shall affect, and no adjustment by reason
hereof shall be made with respect to, the number or price of Shares subject to
an Award.

 

 
14

--------------------------------------------------------------------------------

 

  

11.   Corporate Transaction and Change in Control.

 

(a)     Termination of Award to Extent Not Assumed in Corporate Transaction.
Effective upon the consummation of a Corporate Transaction, all outstanding
Awards under the Plan shall terminate. However, all such Awards shall not
terminate to the extent they are Assumed in connection with the Corporate
Transaction.

 

(b)     Acceleration of Award Upon Corporate Transaction. Except as provided
otherwise in an individual Award Agreement, in the event of a Corporate
Transaction, for the portion of each Award that is neither Assumed nor Replaced,
such portion of the Award shall automatically become fully vested and
exercisable and be released from any repurchase or forfeiture rights (other than
repurchase rights exercisable at Fair Market Value) for all of the Shares (or
other consideration) at the time represented by such portion of the Award,
immediately prior to the specified effective date of such Corporate Transaction,
provided that the Grantee’s Continuous Service has not terminated prior to such
date.

 

(c)     Acceleration of Award Upon Change in Control. Except as provided
otherwise in an individual Award Agreement, in the event of a Change in Control
(other than a Change in Control which also is a Corporate Transaction), each
Award which is at the time outstanding under the Plan automatically shall become
fully vested and exercisable and be released from any repurchase or forfeiture
rights (other than repurchase rights exercisable at Fair Market Value),
immediately prior to the specified effective date of such Change in Control, for
all of the Shares (or other consideration) at the time represented by such
Award, provided that the Grantee’s Continuous Service has not terminated prior
to such date.

 

(d)     Effect of Acceleration on Incentive Stock Options. Any Incentive Stock
Option the vesting of which is accelerated under this Section 11 in connection
with a Corporate Transaction or Change in Control shall remain exercisable as an
Incentive Stock Option under the Code only to the extent the $100,000 limitation
of Section 422(d) of the Code is not exceeded.

 

12.   Effective Date and Term of Plan. The Plan shall become effective upon the
earlier to occur of its adoption by the Board or its approval by the
stockholders of the Company and shall continue in effect for a term of ten (10)
years after becoming effective unless sooner terminated. Subject to Section ,
below, and Applicable Laws, Awards may be granted under the Plan upon its
becoming effective.

 

13.   Amendment, Suspension or Termination of the Plan.

 

(a)     The Board may at any time amend, suspend or terminate the Plan;
provided, however, that no such amendment shall be made without the approval of
the Company’s stockholders to the extent such approval is required by Applicable
Laws.

 

(b)     No Award may be granted during any suspension of the Plan or after
termination of the Plan.

 

 
15

--------------------------------------------------------------------------------

 

  

(c)     No suspension or termination of the Plan (including termination of the
Plan under Section 11, above) shall adversely affect any rights under Awards
already granted to a Grantee.

 

14.   Reservation of Shares.

 

(a)     The Company, during the term of the Plan, will at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 

(b)     The inability of the Company to obtain authority from any regulatory
body having jurisdiction, which authority is deemed by the Company’s counsel to
be necessary to the lawful issuance and sale of any Shares hereunder, shall
relieve the Company of any liability in respect of the failure to issue or sell
such Shares as to which such requisite authority shall not have been obtained.

 

15.   No Effect on Terms of Employment/Consulting Relationship. The Plan shall
not confer upon any Grantee any right with respect to the Grantee’s Continuous
Service, nor shall it interfere in any way with his or her right or the right of
the Company or any Related Entity to terminate the Grantee’s Continuous Service
at any time, with or without cause, including, but not limited to, Cause, and
with or without notice. The ability of the Company or any Related Entity to
terminate the employment of a Grantee who is employed at will is in no way
affected by its determination that the Grantee’s Continuous Service has been
terminated for Cause for the purposes of this Plan.

 

16.   No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation. The Plan is not a
“Pension Plan” or “Welfare Plan” under the Employee Retirement Income Security
Act of 1974, as amended.

 

17.   Stockholder Approval. The grant of Incentive Stock Options under the Plan
shall be subject to approval by the stockholders of the Company within twelve
(12) months before or after the date the Plan is adopted excluding Incentive
Stock Options issued in substitution for outstanding Incentive Stock Options
pursuant to Section 424(a) of the Code. Such stockholder approval shall be
obtained in the degree and manner required under Applicable Laws. The
Administrator may grant Incentive Stock Options under the Plan prior to approval
by the stockholders, but until such approval is obtained, no such Incentive
Stock Option shall be exercisable. In the event that stockholder approval is not
obtained within the twelve (12) month period provided above, all Incentive Stock
Options previously granted under the Plan shall be exercisable as Non-Qualified
Stock Options.

 

 
16

--------------------------------------------------------------------------------

 

  

18.   Unfunded Obligation. Grantees shall have the status of general unsecured
creditors of the Company. Any amounts payable to Grantees pursuant to the Plan
shall be unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974, as
amended. Neither the Company nor any Related Entity shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Grantee account shall not create or constitute a trust or fiduciary relationship
between the Administrator, the Company or any Related Entity and a Grantee, or
otherwise create any vested or beneficial interest in any Grantee or the
Grantee’s creditors in any assets of the Company or a Related Entity. The
Grantees shall have no claim against the Company or any Related Entity for any
changes in the value of any assets that may be invested or reinvested by the
Company with respect to the Plan.

 

19.   Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.

 

20.   Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board,
the submission of the Plan to the stockholders of the Company for approval, nor
any provision of the Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of Awards otherwise
than under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

 

 

 

17